Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group IVA (claims 9-12 and 14) with traverse and argued those species and subspecies are independent and distinctive.  Applicant’s election in the reply is acknowledged.   The species (and subspecies) are independent or distinct because as disclosed the different species (and subspecies) have mutually exclusive characteristics for each identified species (and subspecies), because the resultant (co)polymers/compounds or end capped (co)polymers/compounds structurally differ from each other.  In addition, these species and/or subspecies are not obvious variants of each other based on the current record. 
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 fails to further limit claim 9, because the species of having ketone group and double bond on the cyclopentane ring are not the species of the claimed generic structure of claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-11 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoi et al. (Biomacromolecules 2016, 17, 3683−3693).
Shenoi (abs., 3683−3693) discloses a compound:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

comprising CPK moiety that meets the claimed one.  Shenoi is silent on the claimed process limitations of “derived from…” and “bioderived” of claims 10-11 and 14.  However, claim(s) 9-11 and 14 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, no structural difference has been found between the claimed and disclosed materials. 

Claim(s) 9-11 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoi et al. (WO 2011140644).
Shenoi (abs., claims, examples, 433) discloses a compound:

    PNG
    media_image2.png
    107
    236
    media_image2.png
    Greyscale

	It is duly notified the claimed “n” can be 1.  The product-by-process rationale of ¶1 has been applied to meet claims 10-11 and 14.  

Claim(s) 9-11 and 14 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. (JP 63097947).
Matsubara (abs., claims, examples, pg480) discloses a polymer:

    PNG
    media_image3.png
    150
    298
    media_image3.png
    Greyscale

	The product-by-process rationale of ¶1 has been applied to meet claims 10-11 and 14.  

Claim(s) 9-11 and 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (US 4898928).
Heller (abs., claims, examples) discloses a polymer:

    PNG
    media_image4.png
    100
    380
    media_image4.png
    Greyscale

The product-by-process rationale of ¶1 has been applied to meet claims 10-11 and 14.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766